United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1838
                                    ___________

In Re: Popkin & Stern,                           *
                                                 *
               Debtor.                           *
------------------------------------------------ *
Robert J. Blackwell,                             * Appeal from the United States
                                                 * Bankruptcy Appellate Panel
               Appellant,                        * for the Eighth Circuit.
                                                 *
        v.                                       *
                                                 *
Nancy Fendell Lurie,                             *
                                                 *
               Appellee.                         *
                                          ___________

                              Submitted: December 14, 2001

                                   Filed: May 15, 2002
                                    ___________

Before LOKEN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                           ___________

LOKEN, Circuit Judge.

      Robert J. Blackwell is the liquidating trustee in the protracted Popkin & Stern
bankruptcy proceedings. In 1994, Blackwell obtained a deficiency judgment against
Ronald Lurie, the managing partner of Popkin & Stern. Several years later, Blackwell
obtained a judgment against Ronald Lurie’s wife, Nancy Fendell Lurie, based on
numerous fraudulent transfers from Ronald to her. In this part of the proceedings,
Blackwell and Nancy dispute whether the proceeds from a sheriff’s sale in Arizona
should be applied, in whole or in part, to the fraudulent transfer judgment against her,
as well as to Blackwell’s judgment against Ronald. The bankruptcy court entered a
final order denying relief to Nancy. The Bankruptcy Appellate Panel (BAP) reversed
and remanded the case to the bankruptcy court for further proceedings. The BAP’s
decision was not a final order. Accordingly, we dismiss Blackwell’s appeal for lack
of jurisdiction.

       Blackwell’s judgment against Nancy permitted him to execute on assets held
jointly by Ron and Nancy up to the amount of the judgment. In late 1998, an art
gallery in Arizona held a valuable painting entitled “Apache Renegades” on
consignment. Both Ronald and Nancy Lurie claimed an interest in the painting, and
at least one bankruptcy court order had listed it as jointly owned property. After
“domesticating” the bankruptcy court judgments against Ronald and Nancy in the
appropriate Arizona court, Blackwell obtained garnishment judgments against Ronald
and Nancy. The judgments were identical, with one exception -- the first identified
Ronald as the owner of “Apache Renegades,” while the second named Nancy as the
painting’s owner. Both judgments ordered the clerk of the Arizona court to issue
writs of execution directing the sheriff to seize and sell the painting. The Luries
received notice of these garnishment proceedings but did not appear.

       Several weeks later, Blackwell prepared a writ of execution based solely on the
garnishment judgment against Ronald and directing the Arizona sheriff to sell
“Apache Renegades” and apply the sale proceeds to reduce the outstanding balance
of the bankruptcy court’s judgment against Ronald. When Nancy received notice that
the painting would be sold in partial satisfaction of the deficiency judgment against
Ronald, she moved the bankruptcy court for a stay, claiming an interest in “Apache
Renegades.” The bankruptcy court denied the motion, and the painting was sold.
Blackwell filed a partial satisfaction of judgment with the Arizona court stating that
the sale proceeds had been applied solely against the judgment against Ronald.

                                          -2-
       Nancy then filed a motion asking the bankruptcy court to determine ownership
of the Arizona proceeds. The bankruptcy court denied the motion, concluding that
the Arizona court had effectively decided the issue and therefore the Rooker-Feldman
doctrine bars a federal court from revisiting it.1 On appeal, the BAP reversed,
concluding that the Rooker-Feldman doctrine was not implicated by Nancy’s request
that the bankruptcy court determine whether the sale proceeds should be applied to
reduce any part of the bankruptcy court’s judgment against Nancy. Blackwell
appeals, arguing that Nancy was required to litigate her ownership interest in the
Arizona proceedings.

       “In bankruptcy cases, this court can hear appeals only from final decisions,
judgments, orders, and decrees entered by district courts or bankruptcy appellate
panels.” In re Kasden, 141 F.3d 1288, 1290 (8th Cir. 1998); see 28 U.S.C. § 158(d).
An order remanding to the bankruptcy court for further proceedings is not normally
appealable unless the decision has effectively resolved the merits of the controversy
and all that remains on remand is a purely mechanical or ministerial task “unlikely to
generate a new appeal or to affect the issue that the disappointed party wants to raise
on appeal.” In re Vekco, Inc., 792 F.2d 744, 745 (8th Cir. 1986). Here, at a
minimum, the BAP’s remand order requires the bankruptcy court to make a de novo
determination of Nancy Lurie’s ownership interest, if any, in the painting and its
proceeds. Given the conflicting ownership claims described in Blackwell’s reply
brief and elsewhere in the record on appeal, it is obvious that this determination goes
to the merits of the dispute and will be far more than a purely mechanical or
ministerial task. Thus, the BAP’s order is interlocutory, not final.




      1
       Under the doctrine derived from Rooker v. Fidelity Trust Co., 263 U.S. 413,
416 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482
(1983), lower federal courts lack jurisdiction to review state court judgments.

                                         -3-
       Finality for bankruptcy purposes is a complex subject, and there are times when
the practical needs of the process require prompt appellate consideration of what
appear to be interlocutory orders. See, e.g., In re Koch, 109 F.3d 1285, 1287 (8th Cir.
1997); In re Huebner, 986 F.2d 1222, 1223 (8th Cir. 1993). But here, Blackwell’s
brief on appeal simply asserts in conclusory fashion that this is an appeal of a “final
judgment.” Blackwell cites no peculiar need for immediate appellate review of this
interlocutory bankruptcy order, and we perceive none. Moreover, none of the
universal exceptions to the final order doctrine apply in this case -- the issue was not
certified for interlocutory appeal by the BAP, see 28 U.S.C. § 1292(b); there was no
determination and entry of final judgment pursuant to Fed. R. Civ. P. 54(b); and a
question of preclusion in a civil case, such as whether Rooker-Feldman applies, is not
appealable under the collateral order doctrine. See, e.g., R.R. Donnelley & Sons Co.
v. FTC, 931 F.2d 430, 432-33 (7th Cir. 1991).

      Because we lack jurisdiction, the appeal is dismissed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-